Smith, Judge.
In Richardson v. Hennly, 209 Ga. App. 868 (434 SE2d 772) (1993), this court affirmed the judgment in Case No. A93A0807 and reversed the judgment in Case No. A93A0680, holding that summary judgment was not appropriate in either case. The Supreme Court reversed our judgment in Hennly v. Richardson, 264 Ga. 355 (444 SE2d 317) (1994), holding that summary judgment was appropriate in both cases. Accordingly, our prior decision in these cases is vacated and the judgment of the Supreme Court is made the judgment of this court. The judgment of the trial court granting partial summary judgment to Hennly is affirmed in Case No. A93A0680. The judgment of the trial court denying summary judgment to First Federal is reversed in Case No. A93A0807.

Judgment affirmed in Case No. A93A0680.


Judgment reversed in Case No. A93A0807. Johnson and Blackburn, JJ., concur.